Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 9-14 and cancels claims 1-8 and 15-20. In addition, Applicant has added new claims 21-34, which are also elected, in the reply filed on 06/22/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by YAO (Pub. No.: US 2018/0151424).
Re claim 21, YAO, FIGS. 2A-2E teaches a method comprising: 
depositing a dielectric layer (212) on a substrate; 
forming a recess (202) extending through the dielectric layer; 
depositing a barrier layer (216) in the recess; 
depositing a liner layer (222) on the barrier layer; and 
depositing a conductive layer (232) on the barrier layer and filling the recess in a process chamber, wherein depositing the conductive layer comprises: 
supplying a process gas (hydrogen, [0022]) to the process chamber; 
igniting the process gas into a plasma [0023] in the process chamber; 
reducing a pressure of the process chamber to less than 0.3 mTorr (“a pressure of less than one ATM”, [0029], note that 1ATM=760Torr”); and 
after reducing the pressure of the process chamber, depositing the conductive layer on the liner layer (232, FIG. 2C) in the process chamber.
Re claim 22, YAO, FIGS. 2A-2E teaches the method of claim 21, wherein the process gas is argon (claim 8).
Re claim 23, YAO, FIGS. 2A-2E teaches the method of claim 21, wherein the pressure of the process chamber is reduced from greater than 10 mTorr (“a pressure of less than one ATM”, [0029], note that 1ATM=760Torr”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-14, 24, 25, 26, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAO.
Re claim 9, YAO, FIGS. 2A-2E teaches a method comprising: 
depositing a barrier layer (216, FIG. 2A, ¶ [0019]) in an opening (202) extending through a dielectric layer (212); 
depositing a liner layer (222, FIG. 2B, [0021]) over the barrier layer; and 
forming a conductive feature (232, FIG. 2D, [0022], note that “a first process gas 234 including a cobalt precursor and a hydrogen containing gas to grow a smooth cobalt layer 232 on the first surface 204 of the substrate 200”) filling the opening in a process chamber, wherein forming the conductive feature comprises: 
generating a plasma from a process gas [0023]; 
pumping the plasma and the process gas from the process chamber at a flowrate from 100 sccm to about 2,000 sccm (“20 mgm to about 200 mgm” for cobalt precursor, ¶ [0023] and “the hydrogen containing gas at a flow rate of about 100 sccm to about 2,000 sccm”, ¶ [0022]); 
depositing a conductive layer (232) over the liner layer (222); and 
reflowing the conductive layer (FIG. 2C → 2E) (part of claim 9).
wherein reflowing the conductive layer comprises heating the conductive layer to a temperature from 150 °C to 300 °C [0024] (part of claim 10)
In re claims 9/10/13/24/27/28, YAO differs from the claim invention by not disclosing pumping the plasma and the process gas from the process chamber at a flowrate from 500 L/sec to about 2,500 L/sec (note that 500 L/sec to about 2,500 L/sec is equivalent 500*1000 cm3/[1/60min] to about 2500*1000 cm3/[1/60min] is equivalent to 30 millions sccm to about 150 millions sccm) (the rest of claim 9).
wherein reflowing the conductive layer comprises heating the conductive layer to a temperature from 150 °C to 300 °C for between 10 seconds and 300 seconds (claim 10).
wherein generating the plasma, pumping the plasma and the process gas, and depositing the conductive layer are performed at a temperature from 5 °C to 50 °C (claim 13).
wherein the pressure is reduced in less than 8 seconds (claim 24).
wherein a DC power of greater than 15 kW is applied to the target while reducing the pressure of the process chamber, and wherein a DC power of greater than 30 kW is applied to the target while depositing the conductive layer on the liner layer (claim 27).
wherein an atomic concentration of the process gas in the process chamber after reducing the pressure of the process chamber is less than 0.1% (claim 28).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 11, YAO, FIGS. 2A-2E teaches the method of claim 9, wherein depositing the conductive layer and reflowing the conductive layer are repeated from 1 to 5 times to form the conductive feature (“repeated a predetermined number of times to deposit a cobalt layer to fill the feature 202”, [0027]-[0028]).
Re claim 12, YAO, FIGS. 2A-2E teaches the method of claim 9, further comprising planarizing the dielectric layer, the barrier layer, the liner layer, and the conductive feature using a chemical mechanical planarization process (FIG. 2D → 2E, [0027]).
Re claim 14, YAO, FIGS. 2A-2E teaches the method of claim 9, wherein the conductive feature comprises cobalt [0024], wherein the process gas comprises argon, and wherein the process gas is supplied to the process chamber at a flowrate from 8 sccm to 100 sccm (100 sccm to about 2000 sccm, [0022]) while generating the plasma (claim 8).
In re claims 14 and 25, YAO differs from the invention by not showing wherein the conductive feature comprises copper (claim 14). 
wherein the conductive layer is sputtered from a target, the target comprising copper (claim 25).
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 26, YAO, FIGS. 2A-2E teaches the method of claim 25, wherein the plasma is ignited by applying a DC power of less than 5 kW to the target [0036].
Claim(s) 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOU (Pub. No.: US 2019/0164748) in view of YAO (Pub. No.: US 2018/0151424).
Re claim 29, CHOU, FIG. 2 teaches a method comprising: 
providing a conductive feature (24) in a first dielectric layer (22) on a substrate (20); 
depositing an etch stop layer (26) on the first dielectric layer (22) and the conductive feature (24); 
depositing a second dielectric layer (32) on the first dielectric layer; 
depositing a dielectric cap layer (34) on the second dielectric layer; 
etching an opening (40) through the dielectric cap layer (34), the second dielectric layer (32), and the etch stop layer (28) to expose the conductive feature (24); and 
depositing a conductive layer in the opening (54, FIG. 3).
CHOU fails to teach wherein depositing the conductive layer comprises: 
igniting a plasma from a process gas in a process chamber at a first pressure greater than 10 mTorr; 
pumping the process chamber to a second pressure less than 0.3 mTorr; and 
depositing the conductive layer in the opening; and 
heating the conductive layer to reflow the conductive layer.
YAO teaches wherein depositing the conductive layer comprises: 
igniting a plasma from a process gas in a process chamber at a first pressure greater than 10 mTorr (“3 to about 60 Torr”, [0024]); 
pumping the process chamber to a second pressure less than 0.3 mTorr (“less than 1ATM”, [0029]); and 
depositing the conductive layer (232) in the opening; and 
heating (“120 to about 220°C”, ¶ [0024]) the conductive layer to reflow the conductive layer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of depositing void free metal layer features disposed in a substrate, as taught by CHOU, [0003]-[0004]. 
In re claims 30/31/32/34, YAO differs from the claim invention by not disclosing wherein the plasma is ignited while supplying a first DC power to a deposition target of less than 5 kW, and wherein the process chamber is pumped while supplying a second DC power to the deposition target of greater than 15 kW (claim 30);
wherein the conductive layer is deposited while supplying a third DC power to the deposition target of greater than 30 kW (claim 31).
wherein the plasma and the process gas are pumped from the process chamber at a flowrate from 500 L/sec to about 2,500 L/sec to pump the process chamber to the second pressure (claim 32).
wherein an atomic concentration of the process gas in the process chamber after pumping the process chamber to the second pressure is less than 0.1% (claim 34).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
In re claim 33, YAO teaches the method of claim 29, wherein the process gas comprises argon [0006].
YAO, differs from the invention by not showing wherein the conductive feature comprises copper.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because copper is a very well-known material for making a contact since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894